Case: 14-41129      Document: 00513240084         Page: 1    Date Filed: 10/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 14-41129
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                           October 21, 2015
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

JOSE IGNACIO ACOSTA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-1860


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jose Ignacio Acosta appeals the 140-month sentence imposed following
his guilty plea conviction of conspiracy to possess with intent to distribute five
kilograms or more of cocaine.          He argues that the district court erred by
applying two, two-level enhancements to his base offense level.
       “[The] district court’s interpretation or application of the Sentencing
Guidelines is reviewed de novo, and its factual findings . . . are reviewed for



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41129    Document: 00513240084     Page: 2   Date Filed: 10/21/2015


                                 No. 14-41129

clear error.” United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir.
2008) (internal quotation marks and citation omitted).
      Acosta challenges the district court’s application of the two-level
enhancement set forth in U.S.S.G. § 3B1.1(c). A defendant qualifies for a two-
level adjustment in offense level if he was an organizer, leader, manager, or
supervisor in any criminal activity. § 3B1.1(c). The record reflects that Acosta
hired drivers, negotiated payments for delivery drivers, stored cocaine, and
coordinated deliveries for a large drug trafficking organization.         Acosta’s
argument that he was the “low man” in the scheme is unavailing as there “can
also be more than one person who qualifies as a leader or organizer of a
criminal association or conspiracy.” United States v. Cooper, 274 F.3d 230, 247
(5th Cir. 2001). The district court’s finding that Acosta acted as a coordinator
or manager of a criminal activity is plausible in light of the record. See United
States v. Delgado, 672 F.3d 320, 344 (5th Cir. 2012). Thus, the district court
did not clearly err by assessing an aggravating role enhancement under
§ 3B1.1(c). United States v. Alaniz, 726 F.3d 586, 619 (5th Cir. 2013).
      The district court also imposed a two-level enhancement pursuant to
U.S.S.G. § 2D1.1(b)(12), based on a determination that Acosta maintained a
premises for the purpose of manufacturing or distributing a controlled
substance. Acosta argues that the premises, which was owned by his father,
was primarily used as his residence and that the presence of drugs or drug
trafficking activity was incidental to its primary use. However, the district
court’s finding that Acosta maintained the premises for the purposes of
distributing a controlled substance was plausible in light of the record. See
Alaniz, 726 F.3d at 618; United States v. Morgan, 117 F.3d 849, 857 (5th Cir.
1997). Thus, the district court did not err by applying the enhancement. See
Alaniz, 726 F.3d at 618.
      The judgment of the district court is AFFIRMED.

                                       2